Citation Nr: 0119358	
Decision Date: 07/25/01    Archive Date: 07/31/01	

DOCKET NO.  94-44 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee




THE ISSUE

Evaluation of the postoperative residuals of a gastrectomy 
and vagotomy, currently rated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans







INTRODUCTION

The veteran's active military service extended from August 
1972 to March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The case was previously before the Board in September 1997, 
when it was remanded for medical records, examination of the 
veteran and further adjudication.  The requested development 
has been completed.  The Board now proceeds with its review 
of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The postoperative residuals of a gastrectomy and vagotomy 
result in continuous mild manifestations.  The veteran's 
manifestations do not approximate a moderate level.  There is 
no current anemia or weight loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service-connected residuals of a gastrectomy and vagotomy 
have not been met.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.110, 4.111, 4.112, 4.113, 4.114 and Codes 7304, 7308 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The veteran's application for a higher evaluation is 
complete.  The rating decision, statement of the case, and 
supplemental statements of the case notified the veteran and 
his representative of the evidence necessary to substantiate 
the claim, the evidence which had been received, and the 
evidence to be provided by the claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records.  
All relevant VA records have been obtained, including 
clinical notes, hospital summaries, and examination reports.  

The veteran has not identified any other private or Federal 
records which could be obtained to support his claim.  See 
Epps v. Brown, 9 Vet. App. 3441, 3444 (1996).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "VCAA") became law while 
this claim was pending.  The RO did not consider the case 
under VCAA and VA guidance issued pursuant to that act.  
However, the veteran was not prejudiced.  Compare Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  The RO provided the 
veteran with the pertinent evidentiary development which was 
subsequently codified by VCAA.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under VCAA.  Further, VA 
has completed the development of this case under all 
applicable law, regulations and VA procedural guidance.  See 
38 C.F.R. § 3.103 (2000).  Therefore, it would not abridge 
the appellant's rights under VCAA for the Board to proceed to 
review the appeal.  

Notably, neither the appellant nor the representative have 
asserted that the case requires further development or action 
under VCAA.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard , at 
393.  

Criteria

Service-connected disabilities are rated in accordance with 
the schedule of ratings which are based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in Sec. 4.14.  
38 C.F.R. § 4.113 (2000).  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2000).  

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as the "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (2000).  

Post gastrectomy syndromes are rated as 20 percent where mild 
with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  A 40 percent rating will be assigned where 
the post gastrectomy syndrome is moderate with less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  A 60 percent rating, the highest assignable under this 
code, will be assigned for a severe post gastrectomy syndrome 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  38 C.F.R. § 4.114, Code 7308 
(2000).  

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (2000).  

Considering the recent ulcer findings, the Board has also 
considered the criteria for a gastric ulcer, which will be 
rated as 10 percent disabling where mild with recurring 
symptoms once or twice yearly.  A 20 percent rating will be 
assigned for a moderate ulcer with recurring episodes of 
severe symptoms 2 or 3 times a year averaging 10 days in 
duration or with continuous moderate manifestations.  A 40 
percent rating will be assigned for a moderately severe ulcer 
disorder, less than severe but with impairment of health 
manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent rating, the 
highest assignable under this code, will be assigned for a 
severe ulcer disorder with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
metabasis or melena, with manifestations of anemia and weight 
loss productive of definite impairment of health.  38 C.F.R. 
§ 4.114, Code 7304 (2000).  

Experience has shown that the term "peptic ulcer"' is not 
sufficiently specific for rating purposes.  Manifest 
differences in ulcers of the stomach or duodenum in 
comparison with those at an anastomotic stoma are 
sufficiently recognized as to warrant two separate graduated 
descriptions.  In evaluating the ulcer, care should be taken 
that the findings adequately identify the particular 
location.  38 C.F.R. § 4.110 (2000).  

Background

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The service medical records show that surgery was performed 
for peptic ulcer disease in October 1976.  The surgical 
procedures were a bilateral vagotomy and antrectomy with 
Billroth I anastomosis.  On VA examination, in June 1977, a 
doctor reported that the veteran was status post operative 
surgery (gastrectomy and vagotomy) with scars healing well.  
A July 1977 rating decision granted service connection for 
the postoperative residuals of gastrectomy and vagotomy with 
scars healing well, rated as 20 percent disabling.  

Post service clinical records show VA treatment for various 
alcohol-related diagnoses, including alcoholic gastritis.  
The law providing compensation benefits specifies that no 
compensation shall be paid if the disability is the result of 
the person's abuse of alcohol.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

The veteran's current claim was received in December 1993.  
While the Board has reviewed the entire record, this 
discussion will begin with the medical records in the year 
before the claim was received.  38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. §§ 3.400, 4.1, 4.2 (2000).  In July 
1992, the veteran sought VA treatment for complaints of 
stomach pains in the right lower quadrant which had begun two 
days earlier.  The pain was described as intermittent.  The 
veteran's stools were reported to be hard without 
hematochezia or melena.  He reported occasional neurovascular 
symptoms and diarrhea.  Abdominal examination showed bowel 
sounds and no abnormalities.  The diagnoses were abdominal 
discomfort, probably gastritis, probably due to alcohol and 
alcohol abuse.  

The veteran next sought VA treatment in May 1993.  He 
reported that his last drink had been 31 days earlier.  There 
were no current gastrointestinal complaints.  Examination of 
the abdomen disclosed a midline scar and bowel sounds.  
Otherwise, the abdomen was soft with no guarding, tenderness, 
or visceromegaly.

The veteran was hospitalized at a VA Medical Center in April 
1993.  He was admitted with a history of vomiting and 
drinking a fifth or more of alcohol per day.  Routine 
detoxification was uneventful.  Additional medication was 
prescribed for the veteran's gastritis.  Diagnoses were 
continuous alcohol abuse, status post gastrectomy, and 
alcohol-related hepatitis, gastritis, macrocytosis and iron 
deficiency.  

The veteran was again admitted to a VA Medical Center in late 
August 1993 and was released in late September 1993.  On 
admission, he stated that he had been averaging two fifths of 
bourbon or whiskey a day or about half a case of beer daily, 
or a combination thereof.  The veteran was 5 feet 6 inches in 
height and weighed 165 pounds.  Physical examination showed 
the scarring from his gastrectomy and was otherwise 
essentially unremarkable.  Laboratory studies included a 
hemoglobin of 14.5 and hematocrit of 42.5.  The test results 
were not interpreted as showing anemia.  The primary 
diagnosis was continuous alcohol dependence.  It was noted 
that the veteran had a postoperative stomach injury with a 
20 percent service-connected status post partial gastrectomy.  
The summary of the veteran's hospitalization does not 
disclose vomiting, episodes of nausea or other manifestations 
of ulcers or post gastrectomy syndrome.  

The veteran was transferred to a VA domiciliary in late 
September 1993 and discharged at his request in early October 
1993.  At the time of discharge, he was alert and in no acute 
distress.  The reports do not reflect vomiting, diarrhea, or 
other gastrointestinal symptomatology.  

The veteran was rehospitalized by VA in November 1993.  He 
entered the hospital to work on his problem of chemical 
dependency.  Admission examination showed him to weigh 
164 pounds.  There was a soft, midline, 20-centimeter dry, 
healed scar of previous abdominal surgery/gastrectomy.  The 
liver and spleen were not palpable.  Bowel sounds were 
normally active.  A complete blood count was characterized as 
unremarkable.  The report of the course of the veteran's 
hospitalization does not disclose vomiting, episodes of 
nausea or other manifestations of ulcers or post gastrectomy 
syndrome.  

VA clinical notes, dated in early October 1993 show that the 
veteran was requesting detoxification after drinking the 
previous night.  The October 1993 clinical notes do not 
reflect any gastrointestinal complaints.  

VA domiciliary notes show admission in November 1993.  
Admission diagnoses were alcohol dependence, bipolar 
disorder, and status post partial gastrectomy.  Clinical 
notes reflect treatment for the veteran's alcohol addiction.  
The clinical notes do not reflect any gastrointestinal 
symptomatology.  

In December 1993, the veteran asserted that his disability 
had worsened, without identifying any specific increased 
symptomatology.  He asserted that May 1993 and November 1993 
VA Medical Center records supported his claim.  He requested 
that VA inpatient and outpatient treatment records be 
obtained and considered.  The RO accomplished this 
development.  The records were as discussed above.  

Clinical notes show continued VA treatment for psychiatric 
and other problems from December 1993 through March 1994; 
without any gastrointestinal complaints or findings.  

The veteran's June 1994 notice of disagreement asserted that 
medical records for May 1993 supported his claim.  As 
discussed above, the May 1993 medical records show that the 
veteran sought treatment for alcohol problems; however, the 
records do not reflect any manifestations which would support 
a higher rating for a post gastrectomy syndrome or ulcer.  

In his October 1994 appeal, the veteran asserted that 
continued stomach nausea, vomiting and diarrhea warranted an 
increased rating.  

VA hospital records show brief periods of treatment for 
various alcohol-related diagnoses in December 1994, January 
1995, March 1995, November 1995, early December 1995, and 
late December 1995.  The hospital records do not reflect any 
symptomatology due to post gastrectomy syndrome or ulcer.  

The report of the March 1996 VA hospitalization shows a 
primary diagnosis of acute alcohol intoxication.  Physical 
diagnoses included post subtotal gastric resection.  The 
summary shows that the veteran was brought in in a markedly 
intoxicated stuporous state and was detoxified, including a 
stomach lavage with no evidence of ingested material 
returned.  The veteran was hospitalized for approximately 
seven days and plans were made for follow-up treatment for 
his alcohol abuse.  No nausea, vomiting, diarrhea or other 
manifestations of post gastrectomy syndrome or ulcer were 
reported.  

VA clinical notes reflect follow-up for the veteran's alcohol 
abuse.  Blood tests in March and May 1996 showed hemoglobin 
and hematocrit to be within normal parameters.

The report of the VA hospitalization in May and June 1996 
contains a primary diagnosis of alcohol withdrawal syndrome.  
A subtotal gastric resection was also noted.  It was reported 
that the veteran had entered the hospital for purposes of 
detoxification.  His weight was noted to be 160.  Laboratory 
data included a hemoglobin of 15.4.  Detoxification was 
reportedly uneventful.  The report does not reflect any 
manifestations of the veteran's gastrectomy syndrome or 
ulcer, such as nausea, vomiting or diarrhea.  

The report of the October 1996 VA examination shows the 
veteran complained of having diarrhea 2 to 3 times weekly and 
vomiting 2 to 3 times weekly.  His current weight was 
153 pounds and his maximum weight during the past year was 
reported to be 170 pounds.  Hemoglobin was 14.2 and 
hematocrit was 41.9.  There was no recurrent hematemesis or 
melena.  There was pain in the abdomen lateral to the lower 
portion of the incision.  There was no rebound.  The duration 
of each episode of gastrointestinal distress was reported to 
be half an hour and there were reportedly more than 100 
episodes per year.  The diagnosis was post gastrectomy pain, 
diarrhea and vomiting.  It should be noted that the diagnoses 
of diarrhea and vomiting were based on the veteran's report, 
without any observation of diarrhea and vomiting by the 
examiner.  Neither did the examiner identify any of his 
findings as supporting the occurrence of diarrhea and 
vomiting.  Where the doctor relied on history as related by 
veteran, the diagnosis can be no better than the facts 
alleged by veteran.  Swann v. Brown, 5 Vet. App. 229 (1993); 
Coghill v. Brown, 8 Vet. App. 342 (1995).  

In the statement received in December 1997, the veteran 
recounted a history of post gastrectomy syndrome symptoms.  
He stated that he currently had trouble with weight loss, 
hypoglycemia, fatigue and depression.  He stated that when he 
ate a regular meal, he became sick, sweating and vomiting.  
He reported diarrhea 3 or 4 times a week.  He acknowledged 
episodes of alcohol abuse; however, he stated that it was 
during sustained period of abstinence that he had severe post 
gastrectomy syndrome with hypoglycemic symptoms.  He reported 
that, prior to a binge, he had severe iron deficiency anemia 
with substantial weight loss, hypoglycemic symptoms (fatigue, 
depression, feeling of fainting, shakiness, sweating, and 
disorientation) and severe post gastrectomy syndrome 
(sweating, nausea, vomiting and diarrhea).  

The report of the October 1998 VA hospitalization shows a 
primary diagnosis of acute alcohol intoxication.  A history 
of peptic ulcer disease, status post subtotal gastric 
resection was also noted.  On admission, it was reported that 
the veteran had begun drinking after difficulty with his girl 
friend.  He was flushed and tremulous with an odor of 
alcohol.  His abdomen was soft with positive bowel sounds.  
The complete blood count was normal.  The veteran was 
admitted for a detoxification protocol and left after two 
days, against medical advice.  The hospital summary does not 
document vomiting, nausea, diarrhea, or other manifestations 
of post gastrectomy syndrome or ulcer.  

The report of the December 1998 VA examination shows that the 
examiner reviewed the claims folder for the veteran's medical 
history and reviewed the history with the veteran.  The 
veteran stated that when he was drinking heavily, he would 
have a significant amount of vomiting.  During that time, he 
had vomiting sporadically throughout the day and into the 
evening.  He stated that, when not drinking, approximately 3 
to 4 times per week, approximately half an hour after 
breakfast, he would experience some abdominal bloating and 
some vomiting.  He usually felt better after vomiting.  He 
had no melena or hematemesis.  The veteran also reported 
that, approximately 3 to 4 times a week, usually in the 
morning and usually after eating cereal with milk, he had 
nausea, some mild cramping and diarrhea, and sometimes 
associated vomiting.  He would usually have one episode and 
then the symptoms would resolve and he could continue his 
daily activities.  He reported that he had no other abdominal 
cramping pain or symptoms of abdominal bloating, nausea or 
vomiting associated with possible partial bowel obstruction.  
The doctor noted that the veteran really described two types 
of nausea and vomiting; one when he was drinking and had 
frequent vomiting with some cramping abdominal pain; and the 
other when he was not drinking, which was the minority of the 
time, by history, he would then sometimes, after a meal and 
at most 3 to 4 times a week, get nausea, vomiting, bloating, 
and diarrhea which would be over after a short episode.  It 
was also noted that the veteran had not had any significant 
change in his weight, which fluctuated from 160 to 
170 pounds. 

Physical examination showed the veteran to be in no acute 
distress.  The abdomen was symmetric with a well-healed scar 
in the midline.  There was no guarding, rebound or 
tenderness.  Bowel sounds were active.  The doctor noted that 
the veteran had some iron deficiency in 1992.  His 
nutritional status currently looked good without any evidence 
of malnutrition.  It was also noted that a 1996 hemoglobin 
test was normal at 15 grams.  It was the examiner's 
impression that the veteran was status post partial 
gastrectomy and Billroth I anastomosis and vagotomy in 1976 
for peptic ulcer disease; that it was relatively stable 
without significant secondary sequelae.   The veteran did 
have occasional episodes of possible dumping which would be 
nausea, sweating, diarrhea and bloating which he experienced 
after eating anywhere from 3 to 4 times per week, in the 
morning.  His other symptoms of nausea and vomiting were much 
likely associated with his alcoholism.  The doctor reiterated 
that more of the veteran's symptoms were associated with 
alcoholism than they were with the surgical treatment of his 
peptic ulcer disease.  

The veteran was admitted to a VA Medical Center for 
approximately four days in January 1999.  The primary 
diagnosis was acute alcohol intoxication.  Physical diagnoses 
included iron deficiency anemia.  On admission, it was 
reported that the veteran had been drinking up to two fifths 
of liquor daily, steadily for the past week.  He was admitted 
for detoxification.  Physical examination showed the veteran 
to be flushed, and tremulous with an odor of alcohol.  
Surgical scars were healed.  Hemoglobin was 12.7 and 
hematocrit was 39.2.  He detoxed slowly and his appetite 
improved.

The veteran was again hospitalized by VA in March 1999.  The 
primary diagnosis was polysubstance abuse with alcohol 
intoxication.  There was also a diagnosis of status post 
partial gastrectomy.  It was noted that the veteran had been 
brought into the emergency room after becoming intoxicated 
and being found in an alley, unresponsive.  Nursing notes 
made during the hospitalization show that there were no 
complaints of abdominal pain or discomfort and the veteran's 
appetite was good.  It was reported that he ate 95 percent of 
his tray.  There were no reports of nausea, vomiting or 
diarrhea.  

The veteran was again hospitalized at a VA Medical Center, in 
April 1999 with a primary diagnosis of acute alcohol 
intoxication.  The history of peptic ulcer disease with 
status post subtotal gastric resection was noted.  The 
veteran's abdomen was soft with bowel sounds present and a 
healed surgical scar.  A complete blood count was normal.  
Arrangements were made for follow-up treatment for the 
veteran's alcohol problems.  Nursing notes show that the 
veteran ate well and had a good appetite.  There was no 
documentation of nausea, vomiting or diarrhea.  

VA clinical notes show that the veteran continued to receive 
outpatient treatment.  A complete blood count, in February 
2000, had results within the normal reference ranges.  The 
February 2000 clinical note shows that the veteran reported 
that he had his last alcoholic drink in April 1999.  He 
denied chest pain.  He did report having some nausea, 
vomiting and diarrhea a couple of times a week due to 
gastrectomy, occurring one hour after eating.  He reported 
occasional heartburn, two times a week, usually after eating 
or drinking milk.  The veteran's abdomen was soft with bowel 
sounds present.  It was nontender.  There was no organ 
enlargement.  The assessment was status post partial 
gastrectomy.  It was recommended that the veteran continue 
medication.  

The report of the June 2000 VA examination shows that the 
medical records were reviewed.  The veteran stated that he 
had been vomiting once to twice a week in the morning.  He 
had no hematemesis or melena.  He was currently using 
medication to control nausea and vomiting.  He had no 
circulatory disturbances or hypoglycemic reactions after 
eating.  He reported that he did have diarrhea in the 
morning.  There was no diarrhea in the afternoon, evening or 
nocturnal diarrhea.  Actually, he had loose stools.  There 
was no colic.  He occasionally had some vague right lower 
quadrant dull pain less than once per month.  On physical 
examination, the veteran's weight was noted to be stable, in 
fact he had gained 15 to 20 pounds.  The doctor stated that 
there were no signs of anemia.  Abdominal examination 
revealed a well-healed surgical scar.  The abdomen was soft 
and nontender without masses or organomegaly.  Bowel sounds 
were active.  It was the doctor's impression that the veteran 
was status post partial gastrectomy, vagotomy and Billroth I 
anastomosis; and he had some occasional nausea and vomiting.  
It was noted that an upper gastrointestinal X-ray study 
showed some surgical changes as well as a question of a small 
ulceration on the distal lesser curvature of the stomach.  
Further testing was recommended.  After an upper endoscopy 
was done, the report was amended to note that the veteran was 
status post partial gastrectomy with a Billroth I anastomosis 
and vagotomy.  The endoscopy revealed the esophagus, gastric 
remnant and duodenum appeared essentially normal.  The 
veteran was felt to be stable post surgery with an 
essentially normal appearing postoperative stomach.  

Analysis

The veteran reports brief episodes of nausea, vomiting, and 
diarrhea, after breakfast, 3 to 4 times a week.  This 
approximates the continuous mild manifestations for which the 
current 20 percent rating is assigned.  The next higher 
rating, 40 percent, requires a weight loss.  38 C.F.R. 
§ 4.114, Code 7308 (2000).  A minor weight loss or greater 
weight loss for periods of brief duration are not considered 
of importance in rating.  Rather, weight loss becomes of 
importance where there is an appreciable loss which is 
sustained over a period of time.  38 C.F.R. § 4.112 (2000).  
In this case, there have been some weight fluctuations but 
there has not been the appreciable, sustained weight loss, 
indicative of impairment of health, required for the next 
higher rating, 40 percent.  Also, the 40 percent rating 
requires characteristic mild circulatory symptoms after meals 
with diarrhea.  While the veteran has reported such symptoms, 
the nursing notes and other medical records show that he was 
observed for such symptoms by trained medical personnel and 
that the claimed symptoms were not present.  The veteran is 
competent to report what he experiences; however, the medical 
reports from trained personnel are more probative than the 
evidence provided by a lay witness, such as the veteran.  
Thus, the preponderance of the evidence in this case 
establishes that the veteran's post gastrectomy syndrome does 
not approximate a moderate level.  Further, while there were 
episodes of anemia when the veteran was drinking, the most 
recent blood count was normal and a physician has expressed 
the opinion that the veteran has no signs of anemia.  Neither 
the examination reports nor the hospital reports document the 
nausea, sweating, circulatory disturbances after meals, 
diarrhea, hypoglycemic symptoms, weight loss, malnutrition or 
anemia which manifest a severe post gastrectomy syndrome, 
required for a 60 percent rating.  

Examination in 1998 showed a small gastric ulcer, however 
this was not manifested on testing in June 2000.  Moreover, 
an additional rating cannot be assigned for a duodenal ulcer.  
38 C.F.R. § 4.114 (2000)  To assign a higher rating based on 
an ulcer would require anemia and weight loss.  As discussed 
above, those manifestations have not been demonstrated in 
this case.  Also, there is no evidence of recurrent 
incapacitating episodes averaging 10 days or more in 
duration.  Consequently, the disability manifestations do not 
approximate the requirements for the assignment a higher 
rating under the criteria for an ulcer.  38 C.F.R. Part 4, 
§§ 4.7, 4.114, Code 7304 (2000).

The medical records show that the veteran's surgical scar has 
been repeatedly examined and noted to be well healed.  There 
is no evidence that the scar is poorly nourished with 
repeated ulceration.  There is no evidence that the scar is 
tender and painful on objective demonstration.  There is no 
evidence that the scar limits abdominal function.  There is 
no evidence which would support an additional rating for the 
post surgical scar.  38 C.F.R. Part 4, Codes 7803, 7804, 7805 
(2000).  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board, as did the RO (see 
supplemental statement of the case dated in February 2000), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2000).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a higher evaluation for the postoperative 
residuals of a gastrectomy and vagotomy is denied.  


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 

